Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/19/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 10/19/22 have been considered as follows.

35 USC 102/103 Rejections of the claims:
	Some Applicant’s arguments are moot in view of the new ground rejections.
	To the extent it may apply, Applicant appears to argue Kuo’s teaching (US 20190025551) only applies to 3D imaging application. Examiner respectfully disagrees and points out, Kuo’s teaching also applies to non-3D imaging applications, e.g., Figs. 17-19 in Kuo. Examiner notes there are different types of cameras in Huang’s teaching (US 20200073085). 
	Applicant also argues shapes of the first lens of the two lens systems are different in the claimed invention, which is moot since it is not part of the claim language (Examiner notes a lens surface may have different shapes at different parts).
	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.

 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,3,5,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 20210088755, of record).
  

    PNG
    media_image1.png
    686
    592
    media_image1.png
    Greyscale

Regarding claim 1, Nitta teaches (Fig. 1, Table 1, +-+-++-) An electronic imaging apparatus comprising:
each of at least one image-picking apparatus, comprising a lens system and a electronic photosensitive element located on an image plane of the lens system; and
wherein the lens system sequentially comprises, along an optical axis of the lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein the first lens of the first lens system has a positive refractive power, an object-side surface of the first lens is convex (near the edge) and an image-side surface of the first lens is concave (near the edge), and the second lens has a negative refractive power; 
wherein an object-side surface of the first lens is concave (at center) and an image-side surface of the first lens is convex (at center), the third lens has a positive refractive power, the fourth lens has a negative refractive power, and the fifth lens has a positive refractive power;
half of a maximal field-of-view Semi-FOVT of the lens system satisfies: 35°<Semi-FOVT<55° (50).

The differences between the claimed invention and Nitta’s teaching is a total effective focal length fT of the lens system satisfies: 4.7 mm<fT<5.7 mm and the at least one image-picking apparatus are two image-picking apparatus located on a same side of the electronic imaging apparatus.
Absent any showing of criticality and/or unpredictability, having 4.7 mm<fT<5.7 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired focus in wide-angle position by scaling up the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nitta by having 4.7 mm<fT<5.7 mm for the purposes of having desired focus in wide-angle position.
Further Absent any showing of criticality and/or unpredictability, having the at least one image-picking apparatus are two image-picking apparatus located on a same side of the electronic imaging apparatus would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a 3D camera.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Nitta by having the at least one image-picking apparatus are two image-picking apparatus located on a same side of the electronic imaging apparatus for the purposes of having a 3D camera.

Regarding claim 3, the modified Nitta further teaches The electronic imaging apparatus according to claim 1, wherein,
a distance TTLT on the optical axis of the first lens system from an object-side surface of the first lens of the first lens system to the image plane of the first lens system, and half of a diagonal length ImgHT of an effective pixel area on the image plane of the first lens system satisfy: TTLT/ImgHT<1.4; and
a distance TTLW on the optical axis of the second lens system from the object-side surface of the first lens of the second lens system to the image plane of the second lens system, and half of a diagonal length ImgHW of an effective pixel area on the image plane of the second lens system satisfy: TTLW/ImgHW<1.4 (Fig. 1, Table 1, 6.81/5.2=1.3 for each of the two lens systems).

Regarding claim 5, the modified Nitta further teaches The electronic imaging apparatus according to claim 1, wherein, 
the distance TTLT on the optical axis of the first lens system from an object-side surface of the first lens of the first lens system to the image plane of the first lens system, a center thickness CT1T of the first lens of the first lens system on the optical axis of the first lens system, and a center thickness CT2T of the second lens of the first lens system on the optical axis of the first lens system satisfy: 0.4<(CT1T+CT2T)/TTLT×5<1.0; and
the distance TTLW on the optical axis of the second lens system from an object-side surface of the first lens of the first lens system to the image plane of the second lens system, a center thickness CT1W of the first lens of the second lens system on the optical axis of the second lens system, and a center thickness CT2W of the second lens of the second lens system on the optical axis of the second lens system satisfy: 0.4<(CT1W+CT2W)/TTLW×5<1.0 (both 0.7906/6.81x5).

Regarding claim 15, the modified NItta further teaches The electronic imaging apparatus according to claim 1, wherein in the first lens system, there is an air spacing between any two adjacent lenses on an optical axis of the first lens system; and 
in the second lens system, there is an air spacing between any two adjacent lenses on the optical axis of the second lens system (Table 1, both systems are same).

Regarding claim 16, the modified Nitta further teaches The electronic imaging apparatus according to claim 1, wherein at least five lenses in the first to the seventh lens of the first lens system are plastic lenses; and 
at least five lenses in the first to the seventh lens of the second lens system are plastic lenses ([149], “plastic”).

Regarding claim 17, the modified Nitta further teaches The electronic imaging apparatus according to claim 1, wherein the first image-picking apparatus and the second image-picking apparatus are arranged longitudinally or laterally on one side of the electronic imaging apparatus (default setup for non-holographic 3D imaging apparatus).

Regarding claims 18-19, mutatis mutandis, the modified Nitta teaches all the limitations as stated in claims 1 and 3 rejections above.
 
Claim(s) 1,4,18,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang (US 20200073085, of record) in view of Kuo (US 20190025551, of record).

    PNG
    media_image2.png
    563
    806
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    768
    597
    media_image3.png
    Greyscale

Regarding claim 1, Huang (Fig. 24) An electronic imaging apparatus, comprising:
a first image-picking apparatus (e.g., Fig. 19, Table 19 as 10 in Fig. 24), comprising a first lens system and a first electronic photosensitive element located on an image plane of the first lens system; and
a second image-picking apparatus (e.g., 10a in Fig. 24), comprising a second lens system and a second electronic photosensitive element located on an image plane of the second lens system, and the second image-picking apparatus and the first image-picking apparatus are located on a same side of the electronic imaging apparatus,
wherein the first lens system sequentially comprises, along an optical axis of the first lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein the first lens of the first lens system has a positive refractive power, an object-side surface of the first lens of the first lens system is convex and an image-side surface of the first lens of the first lens system is concave, and the second lens of the first lens system has a negative refractive power (Table 19);
half of a maximal field-of-view Semi-FOVT of the first lens system satisfies: 35°<Semi-FOVT<55° (Table 19, 37.1); and a total effective focal length fT of the first lens system satisfies: 4.7 mm<fT<5.7 mm (5.17).

Huang does not teach 
the second lens system sequentially comprises, along an optical axis of the second lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the second lens system is concave and an image-side surface of the first lens of the second lens system is convex, the third lens of the second lens system has a positive refractive power, the fourth lens of the second lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55°; and a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm


    PNG
    media_image4.png
    721
    637
    media_image4.png
    Greyscale

However, in an analogous optics field of endeavor, Kuo teach (Fig. 5, Table 5) a lens system sequentially comprises, along an optical axis of the lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the lens system is concave and an image-side surface of the first lens of the lens system is convex, the third lens of the lens system has a positive refractive power, the fourth lens of the lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55° (45.7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
the second lens system sequentially comprises, along an optical axis of the second lens system from an object side to an image side: a first lens having a refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein an object-side surface of the first lens of the second lens system is concave and an image-side surface of the first lens of the second lens system is convex, the third lens of the second lens system has a positive refractive power, the fourth lens of the second lens system has a negative refractive power, and the fifth lens of the second lens system has a positive refractive power;
half of a maximal field-of-view Semi-FOVW of the second lens system satisfies: 35°<Semi-FOVW<55°
in the teaching of Huang as taught by Kuo for the purposes of having larger field of view at wide angle distance.

Huang in view of Kuo does not teach a total effective focal length fW of the second lens system satisfies: 4.7 mm<fW<5.7 mm.
Absent any showing of criticality and/or unpredictability, having 4.7 mm<fW<5.7 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired focus in wide-angle position.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kuo by having 4.7 mm<fW<5.7 mm for the purposes of having desired focus in wide-angle position.

Regarding claim 4, Huang in view of Kuo teaches all the limitations as stated in claim 1, and further teaches the total effective focal length fT of the first lens system and an effective focal length f7T of the seventh lens of the first lens system satisfy: −1.4<f7T/fT<−0.7 (Huang: -5.89/5.17); and
the total effective focal length fW of the second lens system and an effective focal length f7W of the seventh lens of the second lens system satisfy: f7W/fW<−0.7 (Kuo: -4.8/3.41=-1.408).
	Huang in view of Kuo does not teach −1.4<f7W/fW.
Absent any showing of criticality and/or unpredictability, having −1.4<f7W/fW would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easier manufacturing (the value taught by the prior art differs by less than 1%, and manufacturing error at this level is unlikely impacting significantly the image quality) and/or the condition may also be satisfied at a different wavelength due to dispersion effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Kuo by having −1.4<f7W/fW for the purposes of easier manufacturing and/or the condition may also be satisfied at a different wavelength due to dispersion effects.

Regarding claims 18 and 20, mutatis mutandis, Huang in view of Kuo teaches all the limitations as stated in claims 1 and 4 rejections above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234